Case 1:20-cr-00325-SHS Document 33 Filed 11/04/20 Page 1 of 2




                                                       , 2020




                                         MEMO ENDORSED




                                                  , 2020.
                                     .
Case 1:20-cr-00325-SHS Document 33 Filed 11/04/20 Page 2 of 2




                                                             .




                                Dated: New York, New York
                                       November 4, 2020
8721



                                _______________________________




        , Assistant U.S. Attorney (by
